Name: 2001/213/EC: Council Decision of 26 February 2001 on the signing and the provisional application of the Agreement on trade in textile products between the European Community and Bosnia and Herzegovina, initialled in Brussels on 24 November 2000
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe;  leather and textile industries
 Date Published: 2001-03-22

 Avis juridique important|32001D02132001/213/EC: Council Decision of 26 February 2001 on the signing and the provisional application of the Agreement on trade in textile products between the European Community and Bosnia and Herzegovina, initialled in Brussels on 24 November 2000 Official Journal L 083 , 22/03/2001 P. 0001 - 0001Council Decisionof 26 February 2001on the signing and the provisional application of the Agreement on trade in textile products between the European Community and Bosnia and Herzegovina, initialled in Brussels on 24 November 2000(2001/213/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 133 thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the European Community an Agreement on trade in textile products with Bosnia and Herzegovina.(2) The Agreement was initialled on 24 November 2000.(3) Subject to its possible conclusion at a later date, the Agreement should be signed on behalf of the European Community.(4) It is appropriate to apply this Agreement on a provisional basis as from 1 March 2001 pending the completion of the relevant procedures for its formal conclusion, subject to reciprocity,HAS DECIDED AS FOLLOWS:Article 1Subject to possible conclusion at a later date, the President of the Council is hereby authorised to designate the persons empowered to sign on behalf of the European Community the Agreement on trade in textile products between the European Community and Bosnia and Herzegovina.Article 2Subject to reciprocity, the Agreement referred to in Article 1 shall be applied on a provisional basis as from 1 March 2001 pending the completion of the procedures for its conclusion.The text of the Agreement is attached to this Decision.Done at Brussels, 26 February 2001.For the CouncilThe PresidentA. Lindh